 

Exhibit 10.1

 



ZERO GRAVITY SOLUTIONS, INC.

 

AMENDMENT NO. 1 TO PROMISSORY NOTE

 

This Amendment No. 1 to the Promissory Note (the “Amendment”) is entered into as
of July 19, 2016 by and between Michael T. Smith ("Payee") and Zero Gravity
Solutions, Inc. (the "Maker").

 

WHEREAS, the Maker previously issued to Payee a Promissory Note, dated July 16,
2015 (the “Note”), pursuant to which Maker agreed to pay Payee the full
principal amount of the Note of $500,000, together with any accrued but unpaid
interest thereon, on or before by July 16, 2016. All capitalized terms used
herein and not otherwise defined shall have the meaning set forth in the Note;

 

WHEREAS, as of the date of this Amendment, the full principal amount of the Note
of $500,000 remains outstanding; and

WHEREAS, Payee and Maker have agreed that it is in the interest of both parties
to (i) extend the maturity date of the Note to July 16, 2017, and (ii) permit
the conversion of the outstanding principal and any accrued but unpaid interest
under the Note into the shares of the Maker’s common stock at the election of
Payee.

 

NOW, THEREFORE, for consideration of the premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.Section 2 of the Note is amended and restated in its entirety to read as
follows:

 

2. Payments. All unpaid principal and any accrued but unpaid interest thereon
and all other amounts payable hereunder shall be due and payable on July 16,
2017.

 

2.The Note is amended to permit the conversion of the Note into the Maker’s
common stock in accordance with the following terms:

 

a. Voluntary Conversion. At any time on or before July 16, 2017, all outstanding
amounts due under the Note shall be convertible, at the option of Payee, in
whole or in part, into shares of Maker’s common stock (the “Conversion Shares”)
at a conversion price equal to $1.25 per share (the “Conversion Price”). Partial
conversions hereunder shall have the effect of lowering the outstanding
principal of this Note and any accrued interest thereon in an amount equal to
the amount converted.

 

b. Notice of Conversion/Conversion Procedure. In order to convert the Note into
the Conversion Shares, Payee must deliver a dated and signed notice of
conversion (the “Notice of Conversion”), a copy of which is attached hereto as
Exhibit A, stating its intention to convert the stated amount of this Note into
the Conversion Shares. Maker shall use its reasonable best efforts to issue or
cause its transfer agent to issue the Conversion Shares to Payee. Maker shall
bear the cost associated with the issuance of the Conversion Shares. Such
Conversion Shares shall be issued with a restrictive legend indicating that the
Conversion Shares were issued in a transaction which is exempt from registration
under the Act, and that the Conversion Shares cannot be transferred unless they
are so registered, or an exemption from registration is available, in the
opinion of counsel to Maker. The Conversion Shares shall be issued in the same
name as the person who is Payee unless, in the opinion of counsel to Maker, such
transfer can be made in compliance with applicable securities laws. The person
in whose name the certificates of Conversion Shares are so registered shall be
treated as a shareholder of Maker on the date such Conversion Shares are so
issued.

 



 

 

 

c. Conversion Schedule. Payee and Maker shall each maintain the Conversion
Schedule attached hereto as Schedule 1 showing the principal amount(s) and
interest converted and the date of such conversion(s), a copy of which shall be
certified by Maker and provided to Payee after each conversion which occurs.
Payee may deliver an objection to any Conversion Schedule within two (2)
Business Days of delivery of such Conversion Schedule. In the event of any
dispute or discrepancy, the records of Maker shall be controlling and
determinative in the absence of manifest error. Notwithstanding any provision in
the Note to the contrary, Maker will not be required to effect any conversion of
this Note to the extent any such conversion would result in Maker effecting
aggregate conversions of principal and accrued interest on the Note in an amount
greater than the then outstanding and unpaid balance of the principal and
accrued interest of the Note.

 

3.Effectiveness of Amendment. This Amendment, once executed, shall be effective
as of July 16, 2016. Except as expressly amended by this Amendment, the Note
shall be and remain in full force and effect and this Amendment shall become a
part of the Note. To the extent that there is any inconsistency between the
provisions of the Note and this Amendment, the provisions of this Amendment
shall control and be binding.

 

4.Choice of Law. This Amendment shall be construed in accordance with and
governed by the laws of the state of Florida without regard to the choice of law
rules of the state of Florida.

 

5.Counterparts. This Amendment may be executed in one or more counterparts, each
of which will be deemed to be an original and all of which, when taken together,
will be deemed to constitute one and the same instrument.

 

 

Agreed and Accepted, and duly authorized to sign, on this 19th day of July, 2016

 

 



By Payee: /s/ Michael T. Smith     Michael T. Smith         By Maker: /s/
Timothy Peach     Timothy Peach     Chief Financial Officer     Zero Gravity
Solutions, Inc.  






 

 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To Be Signed Only Upon Conversion of the Promissory Note)

 

The undersigned, the holder of the foregoing Promissory Note, hereby surrenders
for conversion into shares of Common Stock of Zero Gravity Solutions, Inc. (the
“Company”) to the extent of $ _______________ unpaid principal and interest of
such Promissory Note, and requests that the certificates for such shares be
issued in the name of, and delivered to Michael T. Smith whose address is
______________________________________.

 

Calculation:

 



Principal Amount of Note to be Converted       + Unpaid and Accrued Interest on
Principal Amount of Note to be Converted       = Total Amount to Be Converted  
    ÷ Conversion Price $ 1.25     = Number of Shares of the Company’s Common
Stock to be Issued  



 



 

 

Dated: ________

 



      Michael T. Smith           (Address)



  

 

 

 

 

SCHEDULE 1

 

PROMISSORY NOTE CONVERSION SCHEDULE

 

This Promissory Note is issued by Zero Gravity Solutions, Inc., a Nevada
corporation. This Conversion Schedule reflects the periodic redemption and/or
conversion of principal amount and interest made pursuant to the above
referenced Promissory Note. This Schedule shall be amended from time to time by
the Company upon the periodic redemption and/or conversion of principal and a
copy hereof delivered to Payee.

 

Dated:

 

 

 

Date of Redemption
or Conversion

 

Amount of Redemption
or Conversion

 

Aggregate Principal Amount Outstanding Subsequent to Redemption or Conversion

 

Company Attest

(Signature of Officer)

  

 

     

  

  

 

       

 

 

     

 

 

     

 

 

     

 

 

 

 

 

 



 

 

